Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-23-2006

Worthy v. NJ State Parole Bd
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2634




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Worthy v. NJ State Parole Bd" (2006). 2006 Decisions. Paper 845.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/845


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                      NO. 05-2634
                                   ________________

                                 EMMITT WORTHY, III,
                                            Appellant
                                        vs.

        N.J. STATE PAROLE BOARD; WILLIAM T. MCCARGO, Chairman;
       JOHN D'AMICO, Chairman; EDWARD J. OSKAY, Chief Appeals Unit;
     ROBERT M. EGLES, Hearing Officer; GAIL SUPERS, Supervisor District #8;
    DAVID SOLTIS, Supervisor District #8; LAURIE HOAGLAND, Parole Officer;
      JOHN MCCAFFERY, Parole Officer JOHN DOE, Joe Doe Hearing Officers
                       ____________________________

                      On Appeal From the United States District Court
                               For the District of New Jersey
                                (D.C. Civ. No. 05-cv-01905)
                        District Judge: Honorable Robert B. Kugler
                             ____________________________

            Before: FISHER, ALDISERT AND WEIS, CIRCUIT JUDGES

                             ORDER AMENDING OPINION

      At the direction of the Court, the opinion filed June 20, 2006 is hereby amended to

delete the stray footnote on page 5 of the opinion. The footnote appears as number 5 in

the body of the opinion; however inclusion of a fifth footnote was not intended.

                                                For the Court,
                                                /s/ Marcia M. Waldron
                                                Clerk

Date: June 23, 2006
CMH/cc: EW, LAP